United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1478
                                    ___________

United States of America,                 *
                                          *
                Plaintiff-Appellee,       *
                                          *
        v.                                *
                                          *
Steven Darnell Roberson, also known       *
as Steven Darrell Roberson, also          * Appeal from the United States
known as Michael Allen Knipp, also        * District Court for the
known as Steve E. Robertson,              * Western District of Arkansas.
                                          *      [UNPUBLISHED]
                Defendant-Appellant       *
                                          *
-------------------------                 *
                                          *
United States of America,                 *
                                          *
                Plaintiff-Appellee,       *
                                          *
        v.                                *
                                          *
Steven Darrell Roberson,                  *
                                          *
                Defendant-Appellant.      *
                                     ___________

                            Submitted: September 3, 1998

                                Filed: September 9, 1998
                                    ___________
Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       In this direct criminal appeal, Steven Roberson challenges the judgment entered
by the district court1 following Roberson&s plea of guilty to drug offenses. For reversal,
he argues that the district court erred in denying his motion to suppress evidence.
Because there is no indication in the record before us that Roberson entered into a
conditional guilty plea, preserving the right to appeal the denial of his suppression
motion, we conclude that Roberson has waived his right to appeal the issue. See Fed.
R. Crim. P. 11(a)(2); United States v. Vaughan, 13 F.3d 1186, 1187-88 (8th Cir.), cert.
denied, 511 U.S. 1094 (1994); United States v. Stewart, 972 F.2d 216, 217-18 (8th Cir.
1992). Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                           -2-